DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 30, 2021.  Claims 1-11 and 14-17 are currently pending. 

Response to Amendment
The amendment filed August 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: At no point does the specification use the words “physically separate”.  Physically separate means the components in the final composition are not in physical contact with one another, but this is not what applicants are suggesting at all.  Yes, the components may be added to the composition in different sequences, but ultimately they are all dissolved together, or so it would appear from applicants’ arguments and the specification.  Any composition, before it is formed, contains separate components, obviously, so not only does the amendment introduce new matter, but it also doesn’t make sense.  After all components are added, the components are not physically separate at all, and this makes sense since this terminology is not used in the specification and is not accurately describing the composition ultimately formed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the composition does not contain components that are physically separate, at least not in the ultimate composition formed.  There may be order of addition steps to form a composition as in claim 7, but as the claim depends from claim 1, it is confusing.  Claim 10 does not depend from claim 1, and so could be definite, except that based on the other claims, and the lack of “physically separate” language in the specification, it is doubtful that the kit actually contains physically separate components and so claim 10 remains confusing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 3, 5, 7, and 9-11 under 35 U.S.C. 102a1 as being anticipated by Madhyastha et al, US 2012/0258089 is withdrawn in view of applicants’ amendment and response.

Claims 1-6, 10, 11, 15, and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Lant et al, US 2016/0319224.
Lant et al teach a granular laundry detergent comprising 11.2% of a mixture of four surfactants, chelant, citric acid (also a chelant), dispersin B, protease, amylase, lipase, 1% polymer, and quaternary ammonium compound (¶361, example 27) wherein the laundry detergent, when dissolved, has a pH of from 8 to 10.5 (¶346).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to the components being “physically separate”, as discussed above, this appears to mean nothing more than the components are added separately, and this is true for all compositions.
With respect to the dispersant, the example contains a polymer, common in detergent compositions.
With respect to claim 5, as all laundry detergents are subject to dissolving and dilution, this limitation is satisfied.
With respect to claim 8, as any laundry cleaning method involves agitation, whether by machine or manually, the examiner maintains the “brushing” limitation is satisfied.
With respect to claims 9 and 11, the surfactants and the quaternary ammonium compound have biocidal properties and so this limitation is satisfied.
With respect to removing biofilms, dispersin B is well-known as a biofilm degrading enzyme, and so any composition containing dipersin B will remove biofilms.
Applicants have traversed this rejection on the grounds the reference does not teach a separate detergent and separate enzyme component.  The examiner disagrees and maintains that before the components were added to the composition, they were separate.  The examiner reiterates that the ultimate composition does not have components that are separated in any way, so while applicants’ arguments may have some validity for a method of forming a composition, the argument makes no sense when applied to claim 1 because the components are not physically separate, despite the claim language to that effect.

Claim 1-11 and 14-17 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lant et al, US 2016/0319228.
Lant et al teach a liquid laundry detergent comprising 14% of a mixture of two surfactants, chelant, 2.5% citric acid (also a chelant), dispersin B, protease, amylase, 1% polymer, and the balance water, wherein the laundry detergent has a pH of 8.2 (¶201, example 6).  As this reference meets all material limitations of claims 1-6, 10, 11, 15, and 17, the reference is anticipatory.
With respect to the dispersant, the example contains a polymer, common in detergent compositions.
With respect to claim 8, as any laundry cleaning method involves agitation, whether by machine or manually, the examiner maintains the “brushing” limitation is satisfied.
With respect to claim 11, the surfactants have biocidal properties and so this limitation is satisfied.
With respect to removing biofilms, dispersin B is well-known as a biofilm degrading enzyme, and so any composition containing dipersin B will remove biofilms.
With respect to claims 7-9, 14, and 16, the order of addition of components to form a composition is an obvious design choice to persons of skill in the art.  Either the enzyme is added to water, followed by the other detergent components, or the other detergent components are added first, followed by the enzyme.  The latter scenario is the more likely, but either of these scenarios will satisfy the method claimed.
	Applicants’ traversal is the same as above and the examiner’s response is the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761